Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 7, 20-23 are pending in the current application.  The claim amendment of November 6, 2020 does not comply with 37 C.F.R. 1.121.  The current claim 1 has deleted the word A as the first word and the words after the R definitions, ring and alkyl, as discussed below in the 112 (b) rejection without showing this change.  This could be held non-responsive.
Claims 20-23 are withdrawn from consideration as being drawn to a non-elected invention pursuant to the restriction requirement of December 30, 2016 as explained in the office action of February 24, 2017. Applicant’s election of group I and the species, the compound of claim 7, was made on January 30, 2017. 
2.	This application claims benefit of GERMANY 102015213918.2 07/23/2015.
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2020 and November 6, 2020 has been entered.
Response to Arguments
4.	 The rejection of claims 1 and 7 under 35 U.S.C. 103 as being unpatentable over Kodama in view of Wislicenus AND Hill, is maintained.  Applicant's arguments filed November 6, 2020 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 definitions of R1 and R3 as “heteroaryl having 6-10” is incomplete and “ring atoms” was deleted.  Claim 1 definitions of R2 and R4 as “C1-C4” is incomplete and “-alkyl” was deleted.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Previously claim 1 was:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama US 8,106,186 in view of Wislicenus, J. “Adolph Strecker’s Short Textbook of Organic Chemistry” 1881, Spottiswoode: London, pages 38-39 AND Hill EP 0198696, as applied to claim 7.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  


    PNG
    media_image3.png
    768
    1024
    media_image3.png
    Greyscale

According to column 2 lines 36-40:
 (Wherein Rls and R3s each represent an alkyl group, a cycloalkyl group, an aryl group, an aralkyl group, a pyridyl group, or a pyrimidyl group; R2s and R4s each represent an alkyl group or a cycloalkyl group, provided that each R1 and each R2 are not the same group and that each R3 and each R4 are not the same group; As each represent a linear alkylene group....The present invention also provides the transition metal phosphine complex in Which Rls and R3s each represent a pyridyl group…. 

According to column 4 lines 30-36:
As in general formula (1) each represent a linear alkylene group or a cis-vinylene group. As the linear alkylene group, an alkylene group having 1 to 5 carbon atoms is suitable. Examples thereof include a methylene group, an ethylene group, a trimethylene group, a tetramethylene group, and a pentamethylene group.

Various examples are given including Example 1 on column 11 lines 26-27 discloses rac-1,2-bis(tert-butyl(2-pyridyl)phosphino)ethane, which is a compound of Formula 2 above where A is ethyl, two of R1/R2 or R3/R4 are tert-butyl and two are 2-pyridyl.  Various complexes with this ligand are disclosed, including those in Table 1, compounds 1-3, on column 15.


    PNG
    media_image4.png
    48
    548
    media_image4.png
    Greyscale

Page 25:

    PNG
    media_image5.png
    43
    580
    media_image5.png
    Greyscale

Page 25 Example 16:

    PNG
    media_image6.png
    47
    535
    media_image6.png
    Greyscale

Page 26:

    PNG
    media_image7.png
    51
    558
    media_image7.png
    Greyscale
	
B)	Ascertaining the differences between the prior art and the claims at issue.
The Kodama compound, 1,2-bis(tert-butyl(2-pyridyl)phosphino)ethane, differs from the compound of claim 7, 2-bis(tert-butyl(2-pyridyl)phosphino)butane, by two methylene groups.  It is related as an alkyl homolog.
C)	 Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties.  Homologs have long been known to exhibit similar properties as evidenced by page 38 of Wislicenus:
 HOMOLOGY AND HOMOLOGOUS SERIES,

48. In opposition to the remarkable differences between organic bodies of like molecular formulae, is the fact that bodies of different molecular composition frequently exhibit great similarity in all their chemical and physical properties. The compounds in which these analogies are most marked are those whose formulae differ by CH2, or a whole multiple thereof, nCH2, and whose molecular weights differ therefore by ± 14n.…This analogy of structure is especially shown in the fact that like reagents produce like changes, and further that the resulting products of such changes agree in properties, but differ in composition by CH2. Such bodies are termed homologous compounds. They form members of a natural family of bodies which can be arranged according to their increasing contents of carbon. The similarity of physical properties between the members of a homologous series is greater the nearer they stand to one another on such a list that is, the less they differ in chemical composition.

Analogs differing only in a single methylene in an alkyl chain, have also been ruled to be prima facie obvious, requiring no secondary teaching, see In re Coes, Jr. (CCPA 1949) 173 F2d 1012, 81 USPQ 369. In re Shetty, 195 USPQ 753, In re Wilder, 195 USPQ 426, and Ex parte Greshem, 121 USPQ 422 all feature a compound with a two carbon link rejected over a compound with a one carbon link.  Similarly In re Chupp, 2 USPQ 2nd 1437 and In re Coes, 81,USPQ 369 have a one-carbon link unpatentable over a two-carbon link.  Ex parte Ruddy, 121 USPQ 427 has a three-carbon link unpatentable over a one-carbon link.  Ex parte Nathan, 121 USPQ 347 found the insertion of an ethylene linkage obvious.  The variation was per se obvious in all these cases and did not require a specific teaching.  However, in this case Kodama does actually describe the 
	The limitation, “Compound capable of binding palladium.....and the compound binds palladium forming a catalytic ligand complex with alkoxycarbonylation activity,” is not limiting because the claim describes a structurally complete invention and the functional language only refers to properties of that structure.  A claim may recite features of a compound functionally, but the patentability of the compound depends upon the claimed structure, not the use or purpose of that structure.  To limit a compound the functional language must result in a structural difference in the claimed compound.   This would require a chemical or nuclear change to atoms of the claimed compound.  None of the recited language alters the number of protons in the nucleus of any atom nor adds or removes any atoms from the structure, and the structure is unchanged.  Since the language does not structurally limit or affect the compound structure and only states an intended use or purpose of the invention, the language is not limiting.  Accordingly, the claim terms do not impart any structural change and therefore have no patentable weight since the structure is capable of performing the intended use.   See also MPEP § 2112 - MPEP § 2112.02.  Functional language is not limiting where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a functional purpose or intended implementation of the invention. This is grounded in the statutory distinction, between a physical product and activities that constitute a process (which may include a new “use” of a known invention). The recitation of a new use for an old product does not make a claim to that old product patentable.  It may be that the applicant has discovered a new use, however the claims are not method claims.  
Conclusion
8.	 All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625